Citation Nr: 0502961	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic myositis of the lumbar paravertebral muscles.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for strain and myositis of the lumbar 
paravertebral muscles.  The veteran subsequently perfected 
this appeal.

In September 2004, the veteran and his friend testified 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  The transcript of the hearing is associated 
with the claims folder and has been reviewed.  During the 
hearing, the veteran submitted additional evidence with a 
waiver of initial RO consideration.  In October 2004, the 
veteran submitted more evidence, VA treatment records dated 
from September 2004 to October 2004, directly to the Board 
along with a waiver.  

During the personal hearing, the veteran indicated that the 
evidence of record showed diagnoses of osteoporosis, 
degenerative disc disease, and a fracture of the spine.  He 
related these disabilities to his period of military service.  
His statements could be construed as claims of entitlement to 
service connection.  Also during the hearing, the veteran's 
representative stated that she had been advised to file a 
claim on behalf of the veteran for an extra-schedular rating.  
These matters are referred to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service-connected for chronic myositis of the 
lumbar paravertebral muscles, currently evaluated as 10 
percent disabling.  The veteran contends that the current 10 
percent evaluation does not adequately compensate him for the 
severity of his disability.  

The Board notes that the veteran has been in receipt of 
disability benefits since February 2003 from the Social 
Security Administration (SSA).  The veteran also reportedly 
retired from the U.S. Postal Service due to disability.  On 
review, there is no indication that the SSA records and 
disability retirement records have been requested.

The veteran underwent a VA examination of the spine in 
October 2002.  The examiner noted that the veteran did not 
wear assistive devices, was not currently taking medication 
for his back, and had no radicular symptoms.  However during 
the September 2004 personal hearing, the veteran testified 
that he takes morphine and Tylenol to alleviate his back 
pain, and also reported using assistive devices, such as a 
tension belt, TENS unit, and a cane.  The veteran also 
indicated that he has experienced increased lumbar pain since 
his most recent VA examination in October 2002.  

The veteran's representative suggested that the October 2002 
VA examination was inadequate in that the examiner did not 
question the veteran as to whether he had experienced muscle 
spasms.  VA orthopedic clinical note dated in April 2004 
shows no evidence of involuntary spasm, however during the 
September 2004 hearing, the veteran testified that he has had 
muscle spasms.  

Recently submitted evidence includes a September 2004 VA 
treatment record that shows an impression of low back pain 
with intermittent sciatica.  The Board also notes that the 
veteran has been diagnosed with non-service connected 
degenerative disc disease.  

Given that the veteran's last VA examination was conducted in 
October 2002 and that the veteran currently complains of 
increased back symptomatology, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the veteran's lumbar spine 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the appellant's claim.  
38 C.F.R. § 4.2 (2004).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2004).  

Effective in September 2003, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
These new regulations were published in the Federal Register 
on August 27, 2003 (68 Fed. Reg. 51454-51458).  The veteran 
has not been provided with the substance of the new criteria, 
and the RO has not yet adjudicated the veteran's claim for an 
increased rating utilizing the new criteria.  Therefore, the 
veteran's claim should be adjudicated with consideration of 
both new and old criteria in accordance with governing law.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications. 

2.  After obtaining any necessary 
authorizations, the RO should contact the 
veteran's former employer (U.S. Postal 
Service) and request all records related 
to any claims by the veteran for 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications. 

3.  The veteran should be afforded a VA 
examination of the spine in order to 
determine the current nature and extent 
of his service-connected myositis of the 
lumbar paravertebral muscles.  The claims 
folder should be reviewed by the examiner 
prior to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

a).  The examiner is specifically 
requested to describe applicable ranges 
of motion (flexion, extension and 
rotation) in terms of degrees; 

b).  The examiner should comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality; 

c).  The examiner should identify any 
demonstrable muscle spasm; 

d).  The examiner should indicate whether 
degenerative disc disease, is a part of 
the service-connected myositis of the 
lumbar paravertebral muscles or otherwise 
related to it.  If so, the examiner 
should comment on the neurological 
manifestations of the degenerative disc 
disease, including the number of 
incapacitating episodes the veteran has 
experienced over the past year.  

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.

4.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected chronic 
myositis of the lumbar paravertebral 
muscles.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in April 2004.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


